Title: To Thomas Jefferson from Tobias Lear, with List of Patents, 30 August 1791
From: Lear, Tobias
To: Jefferson, Thomas



Augt. 30th. 1791.

The fifteen enclosed Patents, having received the signature of the President of the United States, are, at the request of the Attorney General, transmitted to the Office of the Secretary of State by

Tobias Lear  Secretary to the President  of the United States



[Note by Lear:]
NB. The above mentioned patents were as follows—viz.
1 to Englebert Cruse for improvements on Savery’s steam engine
6 to James Rumsey

—one for improvement on a mill proposed by Dr. Barker.
—One for improvement on Captn. Savery’s engine for raising water by steam.
—one—for New Modes of generating steam
—One—for improvement on bellows
—one—for a discovery of propelling boats through water by the reaction of steam

and—one for a discovery for facilitating the work of mill saws—tilthammars, or mill stones, by conveying water in a certain manner.
2—to Nathan Read

—one for improvement of a boiler in a steam engine—and
—one for improvement in the Art of distillery.

3—to John Stevens Junr.

—one for applying steam to working a bellows.
 
—One for improvement on Savery’s engine for raising water by steam
—one for a new mode of generating steam.

1—to Jno. Fitch for improvement in a steam boat.
1—to Jams. Macomb for improvements for the use of Grist mills.
1—To Jno. Biddis & Thos. Bedwell for discovry of extracting gum from the bark of various woods and bringing it to a consistance of tar—to be used in tanning.


